Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species 1 directed to figures 1-5
Species 2 directed to figures 7-11
Species 3 directed to figure 12
Species 4 directed to figure 13
Species 5 directed to figures 14-15

The species are independent or distinct because as disclosed the species have mutually exclusive characteristics for each identified species, a circular opening and uniform lip distinct to species 1, a band across the diameter distinct to species 2, a spoke band distinct to species 3, a multiple chord band distinct to species 4, and tabs extending inwardly distinct to species 5. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 and 8-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Extensive searches for the distinct characteristics of each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Terence O’Brien on 30 August 2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 is objected to because of the following informalities:  “second end” of line 6 should be corrected to “second open end”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “open end” of lien s7-8 should be corrected to “second open end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it is unclear if “a portion” of line 10 is a newly recited portion or refers to “a portion of … the removable seal” of line 9.  The limitation will be interpreted as the latter.
The limitation of claim 1 of “a peripheral rim for engaging an outer surface of the container” is led to be indefinite.  From the preamble the invention is drawn to a container and the peripheral rim is part of this container.  It is unclear how the peripheral rim could engage an outer surface of the container as the peripheral rim itself is part of the container.  The limitation will be interpreted as if the peripheral rim can engage an outer surface of the cylindrical body.
Claim 1 recites the limitation "the peripheral lip" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is led to be indefinite as it is unclear if the peripheral lip is a newly recited structure or refers to “a lip”.  The limitation will be interpreted as the latter.
Claim 3 is led to be indefinite as it is unclear if “the cylindrical container” refers to the container or to the cylindrical body of claim 1.  The limitation will be interpreted as the latter.
Claim 5 recites the limitation "the first opening of the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 5 of “the first opening of the body” is led to be indefinite.  It is unclear if this is a newly recited structure, refers to the second open end of the cylindrical body of claim 1, or refers to a first opening defined by the lip of claim 1.  The claim will be interpreted as the latter.
Claim 10 recites the limitation "the second open end of the tennis ball container" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 10 of “the second open end of the tennis ball container” is led to be indefinite.  It is unclear if this is a newly recited structure or refers to the second open end of the cylindrical body of claim 1.  The claim will be interpreted as the latter.
Claim 11 recites the limitation "the first configuration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to further limit the subject matter of claim 1 from which it depends as claim 1 already requires the container to have a cylindrical body and a cylinder must necessarily have a circular cross-sectional area.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 20200360769).
Claim 1:  Patel discloses a tennis ball container storing at least one tennis ball, each of the at least one tennis balls having a maximum cross-sectional area and a diameter, the container comprising: a vessel 124 (cylindrical body) extending along a longitudinal axis and having a first closed end and an open top 126 (second open end) opposite the first closed end; a sealable plate 114 (removable seal) enclosing the open top 126 (second open end); a safety cap 104 (overcap) removably attached to the open top 126 (second open end) of the vessel 124 (cylindrical body), the safety cap 104 (overcap) including an overhang 108 (peripheral rim) for engaging an outer surface of the vessel 124 (cylindrical body) at the open top 126 (second open end), and a cover 106 (lip) projecting from the overhang 108 (peripheral rim) toward the longitudinal axis, the cover 106 (peripheral lip) extending over a portion of the open top 126 (second open end) and the sealable plate 114 (removable seal) of the tennis ball container, the cover 106 (lip) extending over a portion of the sealable plate 114 (removable seal), the cover 106 (lip) defining an opening 110 (first opening) (see fig. 2B, 3A, & 4).
Claim 2:  Patel discloses wherein, when the sealable plate 114 (removable seal) is attached to the open top 126 (second open end) of the vessel 124 (cylindrical body), the tennis ball container is pressurized (see P. 0017).
Claim 3:  Patel discloses wherein the vessel 124 (cylindrical body) has a circular cross-sectional area (see fig. 4).
Claim 5:  Patel discloses wherein the opening 110 (first opening) is sized to be smaller than one or both of the diameter of the tennis ball and the maximum cross-sectional area of the tennis ball (see fig. 4).
Claim 11:  Patel discloses wherein, in the first configuration, the tennis ball container is pressurized (see P. 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20200360769) as applied to claim 2 above, and further in view of Dillon (US 20200070010).
Claim 4:  Patel discloses the claimed invention except for the tennis ball container being pressurized within the range of 10 to 15 psi.
	Dillon teaches a sealed package 102 for holding tennis balls, where the sealed package 102 is at a pressure of 10 psi (see P. 0061).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have pressurized the container of Patel to 10 psi, as taught by Dillon, in order to extend the life of held balls.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 5292161) further in view of Dillon (US 20200070010).
Claim 1:  Green discloses a tennis ball container storing at least one tennis ball 1, each of the at least one tennis balls 1 having a maximum cross-sectional area and a diameter, the container comprising: a container 30 (cylindrical body) extending along a longitudinal axis and having a closed end 32 (first closed end) and an open end 31 (second open end) opposite the closed end 32 (first closed end); a pop-top 34 (removable seal) enclosing the open end 31 (second open end); a cap 10 (overcap) removably attached to the open end 31 (second open end) of the container 30 (cylindrical body), the cap 10 (overcap) including an outer rim 13 (peripheral rim) for engaging an outer surface of the container 30 (cylindrical body) at the open end 31 (second open end), and a lip projecting from the outer rim 13 (peripheral rim) toward the longitudinal axis, the peripheral lip extending over a portion of the open end 31 (second open end), the lip defining a first opening 11 (see annotated fig. 2 below and fig. 1, 3 & 7).
Green does not disclose the lip extending over a portion of the removable seal.
Dillon teaches a tennis ball package 100 having a top seal 112 and a removable cap 114 which snaps over the top seal 112 (see P. 0062 and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tennis ball container of Green such that the cap 10 (overcap) could be attached before removal of the pop-top 34 (removable seal), as taught by Dillon, in order to provide an integral structure to reduce the likelihood of the cap 10 (overcap) from being lost before usage.
The combination discloses the lip of the cap 10 (overcap) extending over a portion of the pop-top 34 (removable seal).

    PNG
    media_image1.png
    211
    305
    media_image1.png
    Greyscale

Claim 2:  The combination discloses wherein, when the pop-top 34 (removable seal) is attached to the open end 31 (second open end) of the container 30 (cylindrical body), the tennis ball container is pressurized (see C. 3 L. 18-22).
Claim 3:  The combination discloses wherein the container 30 (cylindrical body) has a circular cross-sectional area (see fig. 3).
Claim 4:  Green discloses the claimed invention except for the tennis ball container being pressurized within the range of 10 to 15 psi.
	Dillon teaches a sealed package 102 for holding tennis balls, where the sealed package 102 is at a pressure of 10 psi (see P. 0061).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have pressurized the container of Patel to 10 psi, as taught by Dillon, in order to extend the life of held tennis balls 1.
Claim 5:  The combination discloses wherein the first opening 11 is sized to be smaller than one or both of the diameter of the tennis ball 1 and the maximum cross-sectional area of the tennis ball 1 (see fig. 13 and C. 2 L. 60-61).
Claim 6:  The combination discloses wherein the lip uniformly projects from the outer rim 13 (peripheral rim) (see annotated fig. 2 above and fig. 1).
Claim 7:  The combination discloses wherein the first opening is circular (see annotated fig. 2 above and fig. 1).
Claim 8:  The combination discloses wherein the pop-top 34 (removable seal) includes a pull tab which extends to its outer periphery, and wherein the lip extends over a portion of the pull tab (see fig. 3 and fig. 4 ‘010).
Claim 9:  The combination discloses wherein the tennis ball container is sized to retain no more than three tennis balls 1 (see fig. 3).
Claim 10:  The combination discloses wherein the tennis ball container is positionable between first, second and third configurations, wherein, in the first configuration, the pop-top 34 (removable seal) and the cap 10 (overcap) are secured to the open end 31 (second open end) of the container 30 (cylindrical body), wherein, in the second configuration, both the pop-top 34 (removable seal) and the cap 10 (overcap) are removed from open end 31 (second open end) of the container 30 (cylindrical body) such that the at least one tennis ball 1 can exit the tennis ball container through the open end 31 (second open end), and wherein, in the third configuration, only the cap 10 (overcap) is attached to the open end 31 (second open end) of the container 30 (cylindrical body) such that the at least one tennis ball 1 within the tennis ball container is inhibited from exiting the second open end of the container 30 (cylindrical body) (see fig. 1-3 and 13 and C. 3 L. 22-23 and fig. 4 ‘010).
Claim 11:  The combination discloses wherein, in the first configuration, the tennis ball container is pressurized (see C. 3 L. 18-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040105917, US 4773557, and US 5848690 are considered pertinent to tennis ball containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736